CROSS, Judge
(dissenting):
This is an appeal from a final judgment of dissolution of marriage. On appeal ap*626pellant-husband contends abuse of discretion on the part of the chancellor in awarding alimony and attorney’s fees to the appellee-wife. In granting alimony and attorney’s fees two elements must exist to justify such an award: necessity of the wife and ability of the husband to pay. In the case sub judice, the record on appeal clearly demonstrates that the wife is financially independent and quite able not only to care for herself but to compensate her counsel for his services.
Accordingly, I would reverse and remand to the trial court to enter judgment denying alimony and attorney’s fees.